Citation Nr: 0032719	
Decision Date: 12/15/00    Archive Date: 12/28/00

DOCKET NO.  99-11 532A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
low back disorder.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1959 to 
January 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1998 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Houston, Texas.

The Board notes that in the November 1998 rating action, the 
RO denied the appellant's claims for the following: (1) 
whether new and material evidence had been submitted to 
reopen the claim of entitlement to service connection for 
anxiety, claimed as a mental condition, (2) whether new and 
material evidence had been submitted to reopen the claim of 
entitlement to service connection for a back disability, to 
include the residuals of a back injury, (3) whether new and 
material evidence had been submitted to reopen the claim of 
entitlement to service connection for varicose veins, and (4) 
entitlement to service connection for bilateral pes planus.  
The appellant filed a Notice of Disagreement (NOD) in January 
1999, and a Statement of the Case (SOC) was issued in May 
1999.  However, the Board observes that in the appellant's 
Substantive Appeal (VA Form 9), dated in June 1999, the 
appellant stated that he was only appealing the following 
claims: (1) whether new and material evidence had been 
submitted to reopen the claim of entitlement to service 
connection for anxiety, and (2) whether new and material 
evidence had been submitted to reopen the claim of 
entitlement to service connection for a back disability, to 
include the residuals of a back disability.  Accordingly, the 
claims for whether new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for varicose veins, and entitlement to service 
connection for bilateral pes planus, are not before the Board 
for appellate consideration.

The Board further observes that in a November 1999 rating 
action, the RO granted the appellant's claim for entitlement 
to service connection for a panic disorder, to include 
anxiety.  At that time, a 50 percent disabling evaluation was 
assigned, with an effective date of January 1998, the date 
the appellant's reopened claim was received at the RO.  The 
appellant was informed of this determination and of his 
appellate rights in December 1999.  However, the appellant 
has not initiated an appeal with respect to either the rating 
or the effective date assigned, by the submission of an NOD.  
Hence, these separate issues are not now in an appellate 
status.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 
(Fed.Cir. 1997).

Additionally, the record discloses that while the appellant, 
by and through his representative, referred to the November 
1999 rating decision in a statement received by the RO in 
December 1999, he never expressed disagreement with the 
underlying decision.  Instead, he requested that his service-
connected panic disorder be reconsidered and referred to 
additional evidence consisting of treatment sessions at the 
PEACE clinic in December 1999, and in February 2000.  Thus, 
the Board construes the December 1999 statement as a request 
for the RO to consider a claim for increased compensation, to 
include the panic disorder disability rating and a total 
rating based on individual unemployability.  This is so 
because of the expressed intent of the appellant to secure an 
increase in the rating for his service-connected panic 
disorder, based on facts different from those considered in 
connection with the prior claim.  This construction is 
further strengthened by the contentions that the symptoms 
associated with appellant's panic disorder has worsened, and 
that he is unable to work due to the severity of his 
psychiatric disability.  Therefore, to the extent that the 
appellant has raised the issue of entitlement to an increased 
evaluation in excess of 50 percent for a panic disorder, to 
include the component claim of entitlement to a total rating 
based on individual unemployability, this matter is referred 
to the RO for appropriate action.  See Fenderson v. West, 12 
Vet. App. 119, 125 (1999) (citing Suttmann v. Brown, 5 Vet. 
App. 127, 136 (1993) (defining a new claim for increase)); 
see also VAOPGCPREC 6-96 (August 16, 1996).

The Board also notes that in the appellant's Substantive 
Appeal, (VA Form 9), dated in June 1999, the appellant 
requested a hearing at the local VA office before a member of 
the Board.  However, the Board observes that in May 2000, the 
appellant submitted VA Form 21-4138, Statement in Support of 
Claim, and at that time, he withdrew his request for a 
personal hearing. 




REMAND

The Board observes that recently enacted legislation has 
enhanced VA's duty to assist a veteran in developing the 
facts pertinent his claim and expanded the its duty to notify 
the veteran and his representative, if any, concerning the 
aspects of claim development.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
Veterans Benefits and Health Care Improvement Act of 2000, 
Pub. L. No. 106-419, § 104 (2000).

This legislation requires VA to provide a medical examination 
or obtain a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination or opinion is necessary to make a decision on the 
claim when the record contains (1) competent evidence that 
the claimant has a current disability or persistent or 
recurrent symptoms of the disability and (2) indicates that 
the disability or symptoms may be associated with the 
claimant's active duty.

A review of the record discloses that the RO declined to 
reopen the claim of entitlement to service connection for a 
low back disorder based in part on the post-service findings, 
which included moderate spondylosis with mild degenerative 
disc disease of the lumbar discs as well as a very small 
bulged disc at L4-5 and L5-S1 with no herniation, as 
reflected in a January 1996 magnetic resonance imaging (MRI) 
report.  Also, the post-service evidence includes a report of 
VA examination, dated October 1999, wherein the VA examiner 
entered a diagnosis of chronic low back pain.  Although the 
VA examiner remarked that he could find no evidence of any 
"condition" with regard to the diagnosis, and while he 
indicated that such diagnosis did not appear to be strain or 
a significant degenerative change, he did recommend further 
evaluation by Neurology.  Since these medical findings raise 
a question as to whether the appellant currently has a low 
back disorder manifested by chronic low back pain; and as 
there is no indication from the record whether the neurology 
evaluation was conducted, the examination remains incomplete 
for purposes of determining whether the report of VA 
examination performed in October 1999 constitutes new and 
material evidence as a basis for reopening the appellant's 
claim.  Therefore, the Board finds that a comprehensive 
examination, including both orthopedic and neurology 
evaluations, is necessary to determine whether the appellant 
currently has a low back disorder, which can be related to 
service.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his low back 
disorder since separation from service.  
After securing any necessary 
authorizations, the RO should request 
copies of all indicated records, which 
have not been previously secured, and 
associate them with the claims folder.  
If the RO cannot obtain any of the 
medical records indicated by the veteran, 
it should follow the proper procedures 
under the Veterans Claims Assistance Act.  

2.  The RO should schedule the veteran to 
undergo a comprehensive VA examination, 
to include both orthopedic and neurology 
evaluations, in order to determine the 
nature, severity, and etiology of any low 
back disorder present.  The examiners 
must have an opportunity to review the 
appellant's claims file, to include his 
service medical records.  After reviewing 
the available medical records and 
examining the appellant, the examiners 
should be requested to provide the 
following opinions: Does the appellant 
have a chronic low back disorder; and, if 
so, what is the diagnosis?  If the answer 
is yes, please state if it is at least 
likely as not that this disorder had its 
onset during service or is related to any 
incident of service?  A complete 
rationale for any opinion expressed 
should be included in the examination 
report, to include upon what medical 
principles the opinions are based and 
citation to the evidence of record upon 
which the opinion is based.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.

3.  The RO and the appellant are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (the Court).  The Court 
has stated that compliance by the Board 
or the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent Court decisions that are 
subsequently issued also should be 
considered.

5.  Thereafter, the RO should adjudicate 
the issue of whether new and material 
evidence has been submitted to reopen the 
claim of entitlement to service connection 
for a low back disorder.

If the benefits sought on appeal remain denied, the appellant 
and his representative, should be provided with a 
supplemental statement of the case.  The supplemental 
statement of the case must contain notice of all relevant 
actions taken on the appellant's VA claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


 

